 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9

10           CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11

12

13   LING LING HWANG, individually and as    )    Case No.: 2:18-cv-06247-R-FFM
                                             )
     Trustee of The Ling Ling Hwang 2010 Trust
14
     Dated June 24, 2010,                    )    ORDER OF DISMISSAL
15                                           )
                 Plaintiff,                  )
16
                                             )    JUDGE:         Hon. Manuel L. Real
17           vs.                             )    TRIAL DATE:    October 22, 2019
18
                                             )
     HOVSEP SEMERDJIAN, an individual, etc., )
19   et al.,                                 )
20                                           )
                 Defendants.                 )
21   _____________________________________ )
22

23
                                             //
24

25                                           //
26
                                             //
27

28
                                             //


                                             1

                                  ORDER OF DISMISSAL
 1           Pursuant to the Stipulation of the parties under Federal Rule of Civil Procedure
 2
       41(a)(1)(ii), IT IS HEREBY ORDERED THAT THIS ENTIRE ACTION BE, AND
 3
       HEREBY IS, DISMISSED WITH PREJUDICE as to all claims, causes of action and
 4

 5     parties, with each party bearing that party’s own attorney’s fees and costs.
 6
          IT IS SO ORDERED.
 7

 8   Dated: August 2, 2019
                                                  _______________________________
 9
                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  2

                                     ORDER OF DISMISSAL
